Citation Nr: 1024389	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-36 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 2006 apportionment decision that awarded an 
apportionment of the Veteran's VA compensation benefits to 
his then spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel
INTRODUCTION

The Veteran had active military service from December 1978 to 
December 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The Veteran testified before the undersigned Veterans Law 
Judge at a December 2009 hearing conducted at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.	In a June 2006 apportionment decision, the RO awarded an 
apportionment of the Veteran's VA compensation benefits to 
his then spouse effective October 1, 2005; the Veteran did 
not initiate an appeal of this apportionment decision.

2.	The June 2006 apportionment decision considered the 
applicable law and regulations in effect at that time and 
was appropriately supported by the evidence then of 
record.


CONCLUSION OF LAW

The June 2006 apportionment decision which awarded an 
apportionment of the Veteran's VA compensation benefits to 
his then spouse, was not clearly and unmistakably erroneous.  
38 C.F.R. § 3.105(a) (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Initially, the Board notes that although the Veterans Claims 
Assistance Act (VCAA) is generally applicable to all claims 
filed on or after the date of its enactment, it is not 
applicable to CUE motions.  The United States Court of 
Appeals for Veterans Claims (Court) has held that "there is 
nothing in the text or the legislative history of VCAA to 
indicate that VA's duties to assist and notify are now, for 
the first time, applicable to CUE motions."  Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).  A claim of CUE 
it is not by itself a claim for benefits; a Veteran alleging 
CUE is not pursuing a claim for benefits, but rather is 
collaterally attacking a final decision.  Thus, a "claimant," 
as defined by 38 U.S.C.A. § 5100, cannot encompass a person 
seeking a revision of a final decision based upon CUE.  As 
such, VA's duties to notify and assist contained in the VCAA 
are not applicable to CUE motions.  See also 38 C.F.R. § 
20.1411(c), (d) (2009).

Further, the Board observes the underlying decision in which 
the Veteran alleges CUE involved an apportionment of the 
Veteran's VA compensation benefits.  Apportionment benefits 
are those provided under chapter 53 of title 38, United 
States Code.  The rules governing VA notice and assistance 
upon receipt of a claim for benefits as outlined in 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to 
claims for benefits provided under chapters other than 
chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006).  However, VA regulations include special procedural 
requirements for simultaneously contested claims, such as a 
claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, 
and 19.102.  

The Board notes that contested claims procedures under 
38 C.F.R. §§ 19.100-102 are applicable in the instant case, 
as a finding in favor of the Veteran could potentially create 
an overpayment on the part of his former spouse.  Further, 
the Board acknowledges these procedures were not followed in 
the instant case.  In this regard, the Veteran's former 
spouse was not provided a copy of the statement of the case 
or substantive appeal.  However, as will be discussed in 
detail below, the Board has determined the June 2006 
apportionment decision does not contain CUE.  As such, even 
though she was not properly informed of the Veteran's CUE 
motion, there is no prejudice to the Veteran's former spouse, 
as no overpayment is created.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), rev'd on other grounds sub nom. 
Shinseki v. Sanders/Simmons, No. 07-1209 U.S. (April 21, 
2009).  Therefore, even though contested claims procedures 
were not followed in the instant case, the Board may proceed 
with a decision.

Analysis

Under 38 C.F.R. § 3.105(a) (2009), previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105 (West 2002).

CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  It is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is 
a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  If an appellant wishes to 
reasonably raise CUE, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
There is a presumption of validity to otherwise final 
decisions, and where such decisions are collaterally 
attacked, as in a motion for revision or reversal based on 
CUE, the presumption is even stronger.  Fugo v. Brown, 6 Vet. 
App. 40 (1993).  See also Grover v. West, 12 Vet. App. 109 
(1999); Daniels v. Gober, 10 Vet. App. 474 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination.  First, 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Third, a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

In the instant case, the June 2006 apportionment decision 
indicates that an apportionment was awarded to the Veteran's 
then spouse because the RO found the Veteran's children were 
not residing with him, and he was not supporting his 
dependents.  The Veteran did not initiate an appeal of this 
decision.  Absent a showing of CUE, the decision is final and 
not subject to revision on the same factual basis.

The Veteran asserts that an apportionment of his VA 
compensation benefits was awarded to his then spouse in error 
because their children were living with him and friends, not 
his then spouse, and that he was in fact paying monthly 
support.  Further, he asserts that he did not receive 
notification that his then spouse had applied for an 
apportionment of his VA benefits.  Finally, he asserts that, 
if the evidence was unclear as to with whom the Veteran's 
children were living, VA had a duty to further develop the 
evidence.  

The laws and regulations in effect at the time of the June 
2006 apportionment decision at issue provided that when a 
Veteran is not residing with his or her spouse, or when a 
Veteran's dependent children are not in his or her custody, 
all or any part of the compensation benefits payable may be 
apportioned as may be prescribed by the Secretary.  38 
U.S.C.A. § 5307.  VA regulations provide for two types of 
apportionments.  A general apportionment may be paid under 
the circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an 
apportionment may be paid if the Veteran's child is not in 
the Veteran's custody and the Veteran is not reasonably 
discharging his responsibility for the child's support.  

It is not necessary for the appellant to establish the 
existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  Hall v. Brown, 5 Vet. App. 294 
(1993).

As discussed above, the RO found the Veteran's children were 
not in his custody and he was not reasonably discharging his 
responsibility for their support.  Therefore, the RO awarded 
the Veteran's then spouse general apportionment benefits 
under 38 C.F.R. § 3.450.  

The evidence of record at the time of the June 2006 
apportionment decision consisted solely of the Veteran's then 
spouse's claim for apportionment benefits and accompanying 
financial status report (VA Form 5655).  In her financial 
status report, the Veteran's then spouse noted an expense of 
$100 per month for "outing for kids and family" and 
reported no income other than her own salary.  The Veteran 
was notified in April 2006 that a request for an 
apportionment of his VA benefits had been received.  He was 
informed that, if he did not agree with the proposed 
apportionment, he had 60 days to furnish the RO with 
appropriate evidence and, if he did not do so, a decision 
would be made based on the evidence received from the person 
requesting the apportionment.  

The Veteran did not respond to the RO's April 2006 letter, 
and in June 2006, the RO determined that an apportionment of 
the Veteran's VA benefits was appropriate.  The RO found that 
the Veteran's children were living with his then spouse, as 
she had listed approximately $100 per month in expenses for 
"outing for the kids and family."  The RO further 
determined that the Veteran was not discharging his 
responsibility for the children's support, and awarded an 
apportionment of the Veteran's VA benefits in the amount of 
$300 per month, effective October 1, 2005.  

With respect to the Veteran's allegations of CUE in the June 
2006 RO decision, the Board acknowledges the Veteran's 
assertion that his children were, in fact, not living with 
his then spouse, but rather with either himself or friends.  
See December 2009 Board hearing transcript.  He has also 
submitted records indicating that, at the time of the June 
2006 decision, he was providing monetary support for his 
dependents.  See banking records received July 28, 2006.  
However, determinations of CUE must be made based upon the 
evidence of record at the time of the original RO decision.  
See Damrel, supra.  At the time of the June 2006 decision, 
the Veteran has furnished no evidence, or even an allegation, 
that his children were not living with his then spouse.  
While the evidence may not have been clear with whom the 
children resided at the time of the June 2006 decision, based 
on the evidence of record at the time, the RO's decision that 
the children resided with the Veteran's then spouse based 
upon her financial status report is not clearly and 
undebatably erroneous.  Allegations of CUE on the basis that 
a previous adjudication improperly weighed and evaluated the 
evidence cannot rise to the stringent definition of CUE.  See 
Fugo, supra.  The Board reiterates that the standard for CUE 
requires that any such error compel the conclusion on which 
reasonable minds could not differ, and that the result would 
have been manifestly different but for the error.  Fugo, 
supra.  

With respect to the Veteran's assertion that he did not 
receive the April 2006 notification of an application for 
apportionment of his VA benefits, the Board notes the April 
2006 letter was sent to his address of record, and was not 
returned as undeliverable.  The Court has held that, absent 
evidence that a claimant notified VA of a change of address 
and absent evidence that any notice sent to the claimant at 
his last known address was returned as deliverable, VA is 
entitled to rely on the address provided.  See Woods v. 
Gober, 14 Vet. App. 214 (2000).  The Board notes that there 
is a presumption of regularity under which it is presumed 
that government officials "have properly discharged their 
official duties."  United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (VA need only mail notice to the last 
address of record for the presumption to attach).  This 
presumption of regularity in the administrative process may 
be rebutted by "clear evidence to the contrary."  Schoolman 
v. West, 12 Vet. App. 307, 310 (1999).  The Board finds the 
Veteran's mere assertion that he did not receive the April 
2006 notification is not sufficient to rebut the presumption 
of regularity in the administrative process.  The record 
shows that the notice was sent to the Veteran at his last 
known address of record on April 17, 2006.  The notice was 
not returned by the U.S. Postal Service.  Thus, the Board is 
satisfied that the Veteran was properly provided the April 
2006 notification and was afforded a sufficient opportunity 
to respond.

Finally, the Board acknowledges the Veteran's assertion that, 
if the evidence of record was unclear as to with whom his 
children resided, VA had a duty to further develop the record 
prior to rendering a decision.  However, the Board notes that 
any assertion the record was not properly developed cannot 
constitute a basis for CUE.  Cook v. Principi, 318 F.3d 1334 
(Fed. Cir. 2002) (a breach of the duty to assist cannot 
constitute CUE).

In sum, the Board finds that the June 2006 apportionment 
decision was reasonably supported by the evidence of record 
at that time and was consistent with the laws and regulations 
then in effect.  Specifically, because there was no evidence 
of record at the time of the June 2006 RO decision to 
indicate the Veteran's children did not reside with his then 
spouse or that he was providing for their support, the June 
2006 RO decision did not contain an error that compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  See Fugo, 6 Vet. App. 40. 

For the foregoing reasons, the Board finds that the June 2006 
apportionment decision was reasonably supported by the 
evidence of record and correctly applied the laws and 
regulations then in effect such that the decision made was 
not clearly and unmistakably erroneous and revision or 
reversal is not warranted.  

ORDER

The June 2006 apportionment decision was not clearly and 
unmistakably erroneous; the appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


